Citation Nr: 0027002	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from March 1951 to March 1952. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  An unappealed May 1969 rating decision denied service 
connection for the cause of the veteran's death.

2.  Evidence added to the record since the May 1969 rating 
decision is so significant, when viewed in conjunction with 
the evidence previously of record, that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 1991);  38 
C.F.R. §§ 3.102, 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant continues to maintain that the veteran's death 
was related to his service.  Accordingly, a favorable 
determination is requested.

As a preliminary matter, the Board notes that the RO 
originally decided the appellant's new and material evidence 
claim consistent with the case law set forth by the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  As such, this case is 
appropriate for Board review.

A May 1969 decision by the RO denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The May 1969 decision became final when the appellant did not 
file a notice of disagreement within one year of the date she 
was issued notification of the unfavorable determination.  
See 38 U.S.C.A. § 7105 (formerly § 4005) (West 1991); Person 
v. Brown, 5 Vet. App. 449, 450 (1993).  A final decision 
cannot be reopened and reconsidered by the Board unless new 
and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Evidence of record at the time of the May 1969 rating 
decision included the veteran's service medical records for 
his first period of service which were negative for 
complaints or clinical findings of arteriosclerotic heart 
disease.  On examination for return to active duty, conducted 
in February 1951, the veteran reported he had, or had had, 
palpitation or a pounding heart, and high or low blood 
pressure.  It was indicted he reported he had been told in 
December 1950 that he had high blood pressure.  Physical 
examination for active duty, conducted in February 1951, and 
for release to inactive duty in March 1952, found the heart 
and vascular system to be normal.  Also of record at the time 
of the May 1969 rating decision were reports of VA 
examinations conducted in 1952 which do not reflect 
complaints or clinical findings of cardiac or vascular 
disease or disability.  A June 1957 electrocardiogram 
revealed premature ventricular contractions, premature nodal 
contractions, and marked sinus arrhythmia.  A VA chest X-ray 
performed in October 1957, as compared with the 
aforementioned July 1957 examination, revealed an essentially 
healthy chest with no change since the previous examination.  
A VA chest X-ray examination in July 1957 revealed a heart 
configuration suggestive of early right ventricular 
enlargement.  Also of record at that time was the veteran's 
certificate of death, showing that the veteran died in March 
1969.  The immediate cause of death was noted to be cardiac 
arrhythmia; due to, or as a consequence of, acute myocardial 
infarction; due to, or as a consequence of, generalized 
arteriosclerosis.  

Evidence added to the record since the May 1969 rating 
decision includes private treatment records dated in 1957, 
1968 and 1969 which reflect coronary insufficiency, 
generalized arteriosclerosis, arteriosclerotic heart disease, 
and acute myocardial infarction were initially diagnosed in 
1968.  Occasional premature supraventricular contractions 
were noted on an electrocardiogram in February 1969.  In 
addition, the appellant submitted a September 1998 statement 
from Bernard L. Hoover, M.D..  Dr. Hoover indicated that he 
had treated the veteran.  He stated that according to his own 
treatment records, the myocardial infarction referenced by 
the veteran's certificate of death was one of a series of 
myocardial infarctions.  Dr. Hoover noted that the cause of 
these infarctions and the basic cause of the veteran's death 
was far advanced atherosclerosis, that began many years 
before his death.  Dr. Hoover referred to studies of Korean 
War veterans indicating that atherosclerosis begins in a 
person's teens or early twenties.  He stated that he felt 
that it was logical to assume that the veteran's 
atherosclerosis began at a comparable age and progressed 
relatively rapidly to cause a relatively early death at age 
48.  

The evidence added to the record since the May 1969 rating 
decision is new in that it was not previously of record.  The 
medical report from Dr. Hoover is material to the claim for 
service connection for the cause of the veteran's death.  Dr. 
Hoover's medical report addresses what was missing at the 
time of the May 1969 rating decision, when considered with 
the record as a whole.  What was missing at the time of the 
May 1969 rating decision was evidence that the veteran's 
fatal arteriosclerosis was incurred during or as a result of 
the veteran's active service. 

Dr. Hoover's medical report provides this evidence.  It 
constitutes a medical opinion, based on treatment and results 
of medical studies, indicating that the veteran's 
arteriosclerosis was incurred during his active service.  As 
a result, this medical report is probative of and material to 
the issue of whether the veteran's death was related to his 
active service.  

In light of the above, the Board concludes that the newly 
submitted evidence is so significant, considering the record 
as a whole, that it must be considered in order to fairly 
decide the merits of the claim.  As such, it is sufficient to 
warrant reopening the previously denied claim for service 
connection for the cause of the veteran's death.



ORDER

New and materiel evidence having been submitted, the appeal 
to reopen the veteran's claim for service connection for the 
cause of the veteran's death is granted.


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
has been reopened, the claim must be considered de novo, to 
include whether or not the appellant's claim for service 
connection for the cause of the veteran's death is well-
grounded under 38 U.S.C.A. § 5107(a).  Winters, supra.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should adjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death, de novo, to 
include whether the reopened claim is 
well-grounded. 

2.  If the reopened claim is found well-
grounded, the RO should undertake all 
indicated development, to include, if 
necessary, obtaining private treatment 
records followed by a medical opinion by 
a VA examiner, based on a thorough review 
of the medical evidence of record.  
Thereafter, the RO should readjudicate 
the claim of service connection for the 
cause of the veteran's death.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the appellant and her 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and ensure due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 



